FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA DE JESUS ALVARADO                           No. 11-70550
CONTRERAS,
                                                  Agency No. A095-449-381
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Maria De Jesus Alvarado Contreras, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reconsider its previous order denying her motion to reopen removal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reconsider. Mohammed v. Gonzales, 400 F.3d
785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Alvarado Contreras’ motion

to reconsider because she failed to establish any error in its prior determination that

she had not established the due diligence necessary for equitable tolling of the

filing deadline for motions to reopen. See 8 C.F.R. § 1003.2(b)(1); Avagyan v.

Holder, 646 F.3d 672, 678-80 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-70550